  Case 1:20-cv-00649-JTN-SJB ECF No. 11 filed 09/14/20 PageID.86 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 GREGORY HARDY,

        Plaintiff,
                                                                    Case No. 1:20-cv-649
 v.
                                                                    HON. JANET T. NEFF
 BILL JOHNSTON, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This is a civil action filed by a pro se litigant. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation on August 25, 2020 (ECF No. 10),

recommending that, except for Plaintiff’s MMWA claim, all of Plaintiff’s federal claims be

dismissed with prejudice for failure to state a claim; that Plaintiff’s MMWA claim be dismissed

without prejudice; and that Plaintiff’s state-law claims be dismissed without prejudice. The Report

and Recommendation was duly served on the parties. No objections have been filed. See 28

U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 10) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that, except for Plaintiff’s MMWA claim, all of Plaintiff’s

federal claims are DISMISSED WITH PREJUDICE for failure to state a claim; that Plaintiff’s

MMWA claim is DISMISSED WITHOUT PREJUDICE; and that Plaintiff’s state-law claims are

DISMISSED WITHOUT PREJUDICE for the reasons set forth in the Report and

Recommendation.
  Case 1:20-cv-00649-JTN-SJB ECF No. 11 filed 09/14/20 PageID.87 Page 2 of 2


       IT IS FURTHER ORDERED, consistent with the Magistrate Judge’s recommendation,

that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of the Judgment would

not be taken in good faith.

       A Judgment will be entered consistent with this Order.


Dated: September 14, 2020                                    /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
